





SIXTH AMENDMENT TO LEASE


This Sixth Amendment to Lease (this “Amendment”) is made as of September 8, 2017
by and between BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company
(“Landlord”), and THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware
corporation (“Tenant”).


RECITALS


A. Landlord and Tenant entered into that certain Gross Lease dated as of May 17,
2012, as amended by that certain First Amendment to Lease dated as of June 13,
2013, as further amended by that certain Second Amendment to Lease dated as of
March 28, 2014, as further amended by that certain Third Amendment to Lease
dated as of September 24, 2014, as further amended by that certain Fourth
Amendment to Lease dated as of November 14, 2015, and as further amended by that
certain Fifth Amendment to Lease dated as of January 26, 2017 (the “Fifth
Amendment”; as amended, the “Original Lease”), pursuant to which Tenant leases
114,807 rentable square feet in the office building located at 10 Corporate
Drive, Burlington, MA.


B.Landlord and Tenant hereby desire to amend the Original Lease as set forth
herein.


C.The Original Lease, as amended by this Amendment, shall be referred to herein
as the “Lease”. Any capitalized terms used herein not otherwise defined shall
have the respective meanings ascribed to them in the Original Lease.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.    Parking. The final sentence in Section 8 of the Fifth Amendment is hereby
removed in its entirety and replaced with the following text: “The 10 Corporate
Drive parking area shall have a minimum of 427 parking spaces.”


2.    Parking Configuration; Construction Staging Area. Section 9 of the Fifth
Amendment is deleted in its entirety and replaced with the following text:


“9.    Project at 20 Corporate Drive; Staging Area Use at 10 Corporate Drive.   
 Tenant hereby acknowledges that the owner of 20 Corporate Drive, Burlington, MA
(“20 Corporate Owner”) intends to construct a building at 20 Corporate Drive.
Upon the commencement of construction, 20 Corporate Owner shall have the right
to temporarily restrict access to fifty-two (52) parking spaces on the 10
Corporate Drive parking area as shown on Exhibit A attached (the “Staging Area”)
on a temporary basis, for a period of up to 24 months. Landlord shall be
obligated to construct or cause the construction of the parking spaces depicted
on Exhibit B attached hereto, which such spaces shall be constructed as
permanent spaces or temporary spaces and, at Landlord’s election, may be
restored to substantially the original condition at the time that the parking
area shown on Exhibit A shall again become available for Tenant parking after
the completion of the development of the project on 20 Corporate Drive. Prior to
closing off the Staging Area, Landlord or 20 Corporate Owner shall give Tenant
written notice of the same. Within five (5) days of receiving such written
notice, Tenant shall have the right to request Landlord build all or any portion
the parking spaces depicted on Exhibit B attached hereto, provided, however, in
no event shall Tenant declining to have such parking spaces built at the time of
such notice cause Tenant to forfeit any rights set forth in this Section 9.
Either by written response to Landlord’s written notice prior to 20 Corporate
Owner closing off the Staging Area or any time thereafter (subject to the
expiration of such rights as set forth below), Tenant may provide Landlord with
written notice requesting all or any portion of such parking spaces to be
constructed, in which event, Landlord shall endeavor to complete the
construction of such parking spaces within ninety (90) days after Tenant’s
written notice, which such period of time may be extended based on the number of
spaces that the Tenant is requesting to have completed, the location of such
spaces, the time of year (i.e. inclement weather), and any other delays based on
acts of God, general labor strikes against work at 20 Corporate Drive, war,
civil unrest, rioting, or any other unforeseeable circumstances beyond the
reasonable control of Landlord; provided, however, Tenant right to request such
parking spaces to be completed shall expire when the parking area shown on
Exhibit A shall again become available for Tenant parking after the completion
of the development of the project on 20 Corporate Drive. Tenant acknowledges
that this temporary relocation of parking shall not entitle Tenant to any rent
abatement or to terminate the Lease, provided Tenant at all times has access to
and from the Building and Landlord maintains Tenant’s parking allocation (as set
forth in Section 8 of the Fifth Amendment, as amended herein). Except as
otherwise expressly provided in the Lease, Landlord shall have no liability to
Tenant nor shall Tenant’s obligations under this Lease be reduced or abated in
any manner whatsoever by reason of any inconvenience or annoyance arising from
Landlord’s capital projects or the development at 20 Corporate Drive.”


        

--------------------------------------------------------------------------------





3.    Authority. Each party represents and warrants to the other that such party
and the person signing on its behalf are duly authorized to execute and deliver
this Amendment and that this Amendment constitutes its legal, valid and binding
obligation.


4.    Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if an a paper original
of this Amendment had been delivered had been signed using a handwritten
signature.  Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.  If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act (“E-SIGN”), and Uniform Electronic Transactions Act (“UETA”), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.


5.    Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord's lender.




SIGNATURES FOLLOW ON NEXT PAGE


2
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the first
date written above.


LANDLORD:


BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company


By: BURLINGTON CENTRE JV LLC, a Delaware limited liability company, its sole
member




By: DIV FUND II GP, LLC, a Delaware limited liability company, as agent for the
managing member


By: /s/ Richard McCready
Name: Richard McCready
Title: President


and


By: BURLINGTON GAVI MEMBER, LLC, a Delaware limited liability company, its
co-managing member


By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,
its authorized signatory




By    /s/ Ronnie J. Bily
Name: Ronnie J. Bily
Title: Investment Director/ Asset Management




By    /s/ Dennis J. Tinker
Name: Dennis J. Tinker
Title: Asst Managing Director/ Asset Management




TENANT:


THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware corporation




By: /s/ Tim Mathews     
Name: Tim Mathews    
Title: Chief Accounting Officer










3
        

--------------------------------------------------------------------------------







Exhibit A


Parking Spaces Subject to Temporary Removal


exhibita.jpg [exhibita.jpg]


4
        

--------------------------------------------------------------------------------





Exhibit B


Depiction of New Parking Spaces




exhibitb.jpg [exhibitb.jpg]


5
        